Title: Thomas Jefferson to James Monroe, 15 April 1817
From: Jefferson, Thomas
To: Monroe, James


          
            Th: Jefferson to the President of the US.
            Monticello
Apr. 15. 17.
          
          Finding subsequently, what had not been before attended to that the law had appointed the 1st day of our Spring & Autumn District court for the stated meetings of the Visitors of the Central College, it is concluded that our meeting should be on the 5th instead of the 6th of May (noted in my letter of the 13th) and that being the 1st day of both our County & District courts, the collection of the people will be great, and so far give a wider spread to our object. we shall hope therefore to see you on that day. mr Madison will join us the day before. ever & affectly yours.
        